Title: From George Washington to Anne-César, chevalier de La Luzerne, 19 March 1783
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Head Quarters 19th March 1783
                        
                        I am exceedingly obliged to your Excellency, for your communication of the 15th of this Month. The Articles
                            of Treaty between America & Great Britain, as they stand in connection with a general pacification, are so very
                            inconclusive, that I am fully in sentiment with you, that we should hold ourselves in a hostile position, prepared for
                            either alternative, War or Peace.
                        I shall confer with the Duke de Lauzun on the objects you are pleased to mention and as I have ever viewed
                            the practice of the States, in supplying the Enemy in New York with the means of subsistence, as a very pernicious one in
                             Tendency, both to ourselves & our Allies, you may depend on me to exert every measure in my power to prevent it.
                        I am at all times happy in receiving any intelligence from your Excellency, and should it be in your power to
                            anounce a general Peace, you can not make a more pleasing communication to me—persuaded of the pure and benevolent
                            intentions which animate the breast of his Most Christian Majesty I am assured, if that happy event should not result from
                            the present Negotiations that the failure will not rest on his part. I have the honor to be, with the greatest regard and
                            esteem Sir Your Excellency’s Most Obedient and Most humble servant
                        
                            Go: Washington
                        
                    